          Case 3:19-cv-01663-CSH Document 20 Filed 12/26/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JOHN DOE,                                        )
                                                 )
               Plaintiff,                        )          Civil No. 3:19-cv-01663-CSH
                                                 )
v.                                               )
                                                 )
YALE UNIVERSITY, YALE UNIVERSITY                 )
BOARD OF TRUSTEES, SHERILYN                      )
SCULLY, in her individual and official capacity, )
ANJANI JAIN in his individual and official       )
capacity, WENDY TSUNG in her individual          )
and official capacity, and K GEERT               )
ROUWENHORST in his individual and official )
capacity,                                        )
                                                 )
               Defendants.                       )

                                    NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE, that the undersigned, Stuart Bernstein of Nesenoff &

Miltenberg, LLP, has been retained to represent Plaintiff John Doe as his attorneys in the within

action, and that we demand that you serve all papers upon us, and contact the undersigned with

all information regarding the within action, at the address, telephone number, and email set forth

below.

Dated: New York, New York
      December 26, 2019

                                                    NESENOFF & MILTENBERG, LLP
                                                    Attorneys for Plaintiff John Doe

                                                    By: /s/ Stuart Bernstein
                                                      Stuart Bernstein, Esq. (phv09426)
                                                      363 Seventh Avenue, 5th Floor
                                                      New York, New York 10001
                                                      Telephone: (212) 736-4500
                                                      Facsimile: (212) 736-2260
                                                      sbernstein@nmllplaw.com



                                                1
         Case 3:19-cv-01663-CSH Document 20 Filed 12/26/19 Page 2 of 2



                                       CERTIFICATION

        This is to certify that on this 26th day of December, 2019, a copy of the foregoing was
filed electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system.

                                                              /s/ Stuart Bernstein
                                                              Stuart Bernstein, Esq.




                                                 2
